UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0513049 (State or other jurisdictions ofincorporation or organization) (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, TX (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of August 7, 2009:39,479,774 GENESIS ENERGY, L.P. Form 10-Q INDEX Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets – June 30, 2009 and December 31, 2008 3 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 4 Unaudited Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2009 and 2008 5 Unaudited Consolidated Statement of Partners’ Capital for the Six Months Ended June 30, 2009 and 2008 6 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 PART II.OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults upon Senior Securities 47 Item 4. Submission of Matters to a Vote of Security Holders 47 Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES 48 -2- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $1,554 and $1,132 at June 30, 2009 and December 31, 2008,respectively Accounts receivable - related party Inventories Net investment in direct financing leases, net of unearned income -current portion - related party Other Total current assets FIXED ASSETS, at cost Less:Accumulated depreciation ) ) Net fixed assets NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income - related party CO2 ASSETS, net of amortization EQUITY INVESTEES AND OTHER INVESTMENTS INTANGIBLE ASSETS, net of amortization GOODWILL OTHER ASSETS, net of amortization TOTAL ASSETS $ $ LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related party Accrued liabilities Total current liabilities LONG-TERM DEBT DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 17) PARTNERS' CAPITAL: Common unitholders, 39,480 and 39,457 units issued and outstanding,respectively General partner Accumulated other comprehensive loss ) ) Total Genesis Energy, L.P. partners' capital Noncontrolling interests Total partners' capital TOTAL LIABILITIES AND PARTNERS' CAPITAL $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Index GENESIS ENERGY, L.P.
